 



Exhibit 10.2
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
BY AND AMONG
BIG LOTS, INC.,
BIG LOTS STORES, INC.
AND
STEVEN S. FISHMAN
This first amendment (“Amendment”) to the employment agreement (“Agreement”) by
and among Big Lots, Inc. (“BLI”), Big Lots Stores, Inc. (“Big Lots”) and their
affiliates, predecessor, successor, subsidiaries and other related companies
(collectively the “Company”) and Steven S. Fishman (“Executive”), collectively,
the “Parties,” dated July 6, 2005, is effective as of the date below (“Effective
Date”). Capitalized terms used herein but not otherwise defined in this
Amendment shall have the meanings set forth in the Agreement.
1.00 Section 3.02. The fourth sentence of Section 3.02 of the Agreement is
amended by deleting it in its entirety and replacing it with the following:
The Executive’s Bonus Payout percentage will consist of a Target Bonus of
85 percent of Base Salary and a Stretch Bonus of 170 percent of Base Salary.
2.00 The Agreement. Except as otherwise provided herein, all provisions of the
Agreement are and shall remain in full force and effect and are hereby ratified
and confirmed in all respects, and the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver or amendment of any provision of
the Agreement not specifically amended herein. All references to the Agreement
shall be deemed to include this Amendment.
     IN WITNESS WHEREOF, the Parties have duly executed and delivered this
Amendment as of February 21, 2006.

                  BIG LOTS, INC.       STEVEN S. FISHMAN    
 
               
By:
  /s/ Brad A. Waite
 
      /s/ Steven S. Fishman
 
   
 
                BIG LOTS STORES, INC.            
 
               
By:
  /s/ Charles W. Haubiel II            
 
               

